DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 06/10/2022.
Response to arguments
An Electronic Terminal Disclaimer filed on 06/10/2022 has been recorded and approved 06/10/2022. Therefore, the double patenting rejection is withdrawn. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-20 are allowed. 
Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Nammi et al. (U.S 2013/0022142) and Pan et al. (U.S 9,048,903).
Nammi et al. (U.S 2013/0022142), discloses base station and a method are described herein that implement an adaptive closed-loop MIMO and open-loop MIMO technique which accounts for all channel conditions and improves the performance of communications with a user equipment. Pan et al. (U.S 9,048,903), discloses Rank measurement and generation may be performed for MIMO spatial multiplexing for both open-loop and closed-loop schemes.
However, none of Nammi, Pan and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to receiving, by network equipment comprising a processor, a group of reports from a user equipment over a defined time interval, wherein the reports of the group of reports comprise respective ranks selected by the user equipment during time instances within the defined time interval; and selecting, by the network equipment, a multiple input transmission mode from a group of multiple input transmission modes for utilization during a transmission to the user equipment based on a speed of the user equipment, wherein the group of multiple input transmission modes comprise a closed loop multiple input transmission mode and an open loop multiple input transmission mode, and wherein the speed is determined based on the group of reports. as recited in the context of claims 1, 13 and 18. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-12, 14-17, 19 and 20 depend from claims 1, 13 and 18are allowed since they depend from allowable claims 1, 13 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
06/30/2022